DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 - 25, 28, 33 - 36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (US 20050219399 A1) in view of Ma (US 20120014688 A1.) 
	Regarding claim 21, Sato, et al. (hereafter, “Sato”) discloses an image capturing system (Fig. 1), comprising:
a handheld apparatus (Fig. 1; mobile phone, 2); and
a digital image capturing device (DICD) (camera module, 17) supported by the handheld apparatus (shown in Fig. 2), the DICD including:
an outer housing (outer cover, 14) defining an internal cavity (interior area of cover, 14; shown in Fig. 2);
a module (mounting board, 22) positioned within the internal cavity (shown in Fig. 2) and supporting an integrated sensor-lens assembly (ISLA) (solid state imaging device, 20, and optical unit, 21), 
fasteners (screws, 43) extending into the outer housing (via threaded holes, 46) to thereby secure the module to the outer housing within the internal cavity [0028.]

However, while Sato discloses the above, the reference fails to disclose that the module is formed as a separate discrete component of the DICD with the structure required by the claim.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Ma.
Ma discloses an image capture device (Fig. 1, 100), similar to Sato.  Additionally, Ma discloses that the image capture device (100) has a module (elastic sheet, 50) positioned within the interior cavity of the device (shown in Fig. 4) that is a separate and discrete component of the DICD (circuit board, 30, with image sensor, 40, is a separate component from elastic sheet, 50; shown in Fig 2).
This module (50) has a main body portion having a unitary construction (Fig. 2 shows elastic sheet (50) made of a single piece) and has brackets (elastic arms, 53) that are supported by the main body (10) via screws (62) threaded into studs (121) through the brackets (53.)  Additionally, because this module (50) is comprised of copper [0019], it aids in heat dissipation of the imaging device.
Therefore, it would be obvious to one of ordinary skill in the art to use the elastic sheet of Ma as the claimed module in order to provide a method for heat dissipation generated from the image sensor and provide a structure that compensates for misalignment with the lens module.

Regarding claim 22, the combination satisfies claim 21 and further Ma, as combined, discloses wherein outer housing (10) includes openings (121) located in corner sections thereof (shown in Fig. 3) to receive the fasteners (62.)

Regarding claim 23, the combination satisfies claim 22, wherein Ma, as combined, discloses the brackets are positioned in corner sections of the module (Fig. 2 shows that the elastic arms (53) are positioned at least toward the top right and bottom right corners.)

Regarding claim 24, the combination satisfies claim 23, wherein Ma, as combined, discloses each bracket (53) defines an aperture (shown in Fig. 2) configured to receive one of the fasteners (62, shown assembled in Fig. 4), the brackets being configured such that the apertures are located outwardly beyond a perimeter of the main body portion (the elastic arms are protruding as shown in Fig. 3, and therefore they extend beyond the thickness perimeter defined by the first surface 51 of the elastic sheet 50.)

Regarding claim 25, the combination satisfies claim 23, wherein Ma, as combined, discloses wherein the outer housing includes:
a first opening located in a first corner section of the outer housing (Fig. 3; 122 at bottom left);
a second opening located in a second corner section of the outer housing (122 at top left);
a third opening located in a third corner section of the outer housing (121 at top right; and
a fourth opening located in a fourth corner section of the outer housing (121 at bottom right.)

Regarding claim 28, the combination satisfies claim 21, wherein Sato discloses the ISLA includes a sensor (20) selected from the group consisting of a charge-coupled device sensor [0023.]

Claim 33 - 36 are variants of claims 24, 21, 22, and 23, respectively, and are interpreted and rejected accordingly.

Claim 38 is a variant of claim 28 and is interpreted and rejected accordingly, with Sato further disclosing the additional limitation including a lens (21) supported generally adjacent to the sensor (shown in Fig. 2.)

Regarding claim 39, the combination satisfies claim 38 and further Ma discloses
a first bracket (elastic arm, 53) located in a first corner section of the cradle (elastic sheet, 50; Fig. 2 shows at least one elastic arm in the top right corner), the first bracket defining a first aperture located outwardly beyond a perimeter of the main body portion (elastic arm, 53, has a hole through which the screw is fastened and protrudes upwardly in Fig. 3, thereby extending beyond the perimeter defined by surface 51 of the elastic body); and
a second bracket located in a second corner section of the cradle (Fig. 2 shows at least one elastic arm in the bottom right corner), the second bracket defining a second aperture located outwardly beyond the perimeter of the main body portion (elastic arm, 53, has a hole through which the screw is fastened and protrudes upwardly in Fig. 3, thereby extending beyond the perimeter defined by surface 51 of the elastic body).

Allowable Subject Matter
Claims 26, 27, 29 - 32, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Sato, et al. (US 20050219398 A1) discloses an image capture apparatus.
Sandford (US 20140028902 A1) discloses a mounting bracket for an image sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698